DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previous Claim Rejections - 35 USC § 112 to Claims 1, 3, 11 and 13 are withdrawn in view of Applicant’s Amendment filed on 01/28/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. Pub. No. 2015/0113576) in view of Porter et al. (U.S. Patent No. 6,741,614) and David et al. (U.S. Pub. No. 2018/0278999).

Regarding claim 1, Carroll discloses a method, comprising: 
at an operations center (see fig. 1 (operator center, 104)):
receiving a live content feed of a live event (see paragraph 0015, each of the received plurality of content streams may be one of a live content stream); 
inserting a time indication in the live content feed to generate a marked feed, the time indication indicative of a receive time that the live content feed is received at the operations center (see paragraph 0015; one or more frames of the received plurality of content streams may include a time stamp);

determining a read time during a skip offset process corresponding to when the time indication is identified in the skip offset process (see paragraph 0013; determining time delay);
determining a propagation delay based on the read time and the receive time (see paragraphs 0013-0015; the propagation delay of the received request may be a time taken to receive the request from a remote entity); and
generating a broadcast output that transitions, based on the propagation delay, from one of (i) the live event to recorded content.or (ii) recorded content to the live event (see paragraph 0015; The server may be capable of switching the transmission of content from the first content stream to the second content stream of the received plurality of content streams based on the request received from a remote entity.  The server may be capable of delaying the transmission of content to the remote entity based on the determined time delay).
However, Carroll is silent as to determining a value for a propagation delay based on the read time and the receive time; setting a timer to the value for the propagation delay; receiving an input indicating that a transition from the live event to the recorded content is to occur; activating the timer upon receiving the input; and wherein the transition occurs when the timer has lapsed.

moment when each respective first transmission from the respective remote subscriber node is received at the central control node, wherein said read values are then directly indicated to the respective remote subscriber nodes as said time periods); 
setting a timer to the value for the propagation delay (see claim 1; setting a value in a countdown timer);
activating the timer upon receiving the input (see claim 1; starting said countdown timer to count down from said value at the star of the registration time slot).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Carroll to include determining a value for a propagation delay based on the read time and the receive time; setting a timer to the value for the propagation delay; activating the timer upon receiving the input as taught by Porter et al. for the advantage compensating signal propagation delay.
However, Carroll and Porter are silent as to receiving an input indicating that a transition from the live event to the recorded content is to occur and wherein the transition occurs when the timer has lapsed.
David et al. discloses receiving an input indicating that a transition from the live event to the recorded content is to occur and wherein the transition occurs when the timer has lapsed (see paragraphs 0009, 0034, 0039, 042; for example, during a live television event, a human operator may watch the television program and manually command switcher 101 to switch signals during commercial breaks).



Regarding claim 11, Carroll discloses an operations center (see fig. 1 (operator center, 104)), comprising:
a timestamp inserter configured to insert a time indication in a live content feed of a live event to generate a marked feed, the time indication indicative of a receive time that the live content feed is received at the operations center (see paragraph 0015; one or more frames of the received plurality of content streams may include a time stamp);
an encoder configured to encode the marked feed to generate an Internet Protocol (IP) feed, the IP feed being exchanged through the operations center (see paragraphs 0015, 0018; operator center 104 may include suitable logic, circuitry, interfaces, and/or code that may be capable of encoding the feeds received from the sources 102.  One or more of the received plurality of content streams may be an Internet protocol (IP) video stream); and
a playout arrangement configured to determine a read time during a skip offset process corresponding to when the time indication is identified in the skip offset process (see paragraph 0013; determining time delay), the playout arrangement configured to 
However, Carroll is silent as to determining a value for a propagation delay based on the read time and the receive time; setting a timer to the value for the propagation delay; receiving an input indicating that a transition from the live event to the recorded content is to occur; activating the timer upon receiving the input; and wherein the transition occurs when the timer has lapsed.
Porter et al. discloses determining a value for a propagation delay based on the read time and the receive time (see claim 1; reading the value from said timer at the 
moment when each respective first transmission from the respective remote subscriber node is received at the central control node, wherein said read values are then directly indicated to the respective remote subscriber nodes as said time periods); 
setting a timer to the value for the propagation delay (see claim 1; setting a value in a countdown timer);

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Carroll to include determining a value for a propagation delay based on the read time and the receive time; setting a timer to the value for the propagation delay; activating the timer upon receiving the input as taught by Porter et al. for the advantage compensating signal propagation delay.
However, Carroll and Porter are silent as to receiving an input indicating that a transition from the live event to the recorded content is to occur and wherein the transition occurs when the timer has lapsed.
David et al. discloses receiving an input indicating that a transition from the live event to the recorded content is to occur and wherein the transition occurs when the timer has lapsed (see paragraphs 0009, 0034, 0039, 042; for example, during a live television event, a human operator may watch the television program and manually command switcher 101 to switch signals during commercial breaks).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Carroll and Porter et al. to include receiving an input indicating that a transition from the live event to the recorded content is to occur and wherein the transition occurs when the timer has lapsed as taught by David et al. for the advantage automatically switching between contents.


Regarding claims 2 and 12, Carroll, Porter et al. and David et al. discloses everything claimed as applied above (see claims 1 and 11).  Carroll discloses wherein the time indication and the read time are based on a reference clock (see paragraph 0069).

Regarding claims 3 and 13, Carroll, Porter et al. and David et al. discloses everything claimed as applied above (see claims 1 and 11).  David et al. discloses wherein the input is a manual input and the timer is activated upon receiving the manual input (see paragraph 0034, 0039).


Regarding claims 5 and 15, Carroll, Porter et al. and David et al. discloses everything claimed as applied above (see claims 1 and 11).  Carroll discloses wherein the time indication is inserted into a frame of the live content feed (see paragraph 0015; frames of the received plurality of content streams may include a time stamp).

Regarding claims 6 and 16, Carroll, Porter et al. and David et al. discloses everything claimed as applied above (see claims 1 and 11).  Carroll discloses creating an output to be inserted into the live content feed (see paragraph 0014 and fig. 1), 
wherein the time indication is inserted in the output (see paragraphs 0051-0052).



Regarding claims 8 and 18, Carroll, Porter et al. and David et al. discloses everything claimed as applied above (see claims 1 and 11).  David et al. discloses wherein the recorded content is a commercial block including at least one commercial (see paragraph 0039; commercial breaks as with pre-recorded or time-shifted television programming.


Claims 7, 9, 10, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll, Porter et al. and David et al. as applied to claims 1 and 11 above, and further in view of Diederichsen (U.S. Pub. No. 2008/0122986).

Regarding claims 7 and 17, Carroll, Porter et al. and David et al. discloses everything claimed as applied above (see claims 1 and 11).  However, Carroll, Porter et al. and David et al. are silent as to wherein the IP feed is a compressed feed of the marked feed.
Diederichsen discloses wherein the IP feed is a compressed feed of the marked feed (see paragraph 0056; compression formats).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Carroll, Porter et al. and David et al. to include wherein the IP feed is a compressed feed of the marked feed as taught by 

Regarding claims 9 and 19, Carroll, Porter et al. and David et al. discloses everything claimed as applied above (see claims 1 and 11).  However, Carroll, Porter et al. and David et al. are silent as to wherein the live content feed is in a serial digital interface (SDI) format.
Diederichsen discloses wherein the live content feed is in a serial digital interface (SDI) format (see paragraphs 0027, 0055, 0060; serial digital interface).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Carroll, Porter et al. and David et al. to include wherein the live content feed is in a serial digital interface (SDI) format as taught by Diederichsen for the advantage converting signals into packets that are capable of being transported across a packeted network.

Regarding claims 10 and 20, Carroll, Porter et al. and David et al. discloses everything claimed as applied above (see claims 1 and 11).  However, Carroll, Porter et al. and David et al. are silent as to wherein the broadcast output is in an SDI format.
Diederichsen discloses wherein the broadcast output is in an SDI format (SDI) format (see paragraphs 0027, 0055, 0060; serial digital interface).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 19, 2021.